Citation Nr: 0328560	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-22 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
acne vulgaris and hidradenitis suppurativa for the period 
July 31, 2000 through August 29, 2002.

2.	Entitlement to a rating in excess of 30 percent for 
acne vulgaris and hidradenitis suppurativa for the period 
beginning August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
veteran's claim for a rating in excess of 10 percent for acne 
of the face and back.  Subsequently, a January 2001 rating 
decision increased this evaluation to 30 percent.

This case was previously before the Board in October 2001, 
when it was remanded for additional development.  The 
requested development was completed and the RO returned the 
case to the Board in August 2003.

FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

3.  It is not shown that, from the period July 31, 2000 
through August 29, 2002, the service-connected acne vulgaris 
and hidradenitis suppurativa involved a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, or that it 
involved eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or was 
exceptionally repugnant.

4.  It is not shown that for the period beginning August 30, 
2002, the service-connected acne vulgaris and hidradenitis 
suppurativa involves disfigurement of the head, face, or neck 
involving visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.

5.  Color photographs of the veteran's face, neck, chest, 
armpits and back, taken in October 2002, show that the 
veteran's acne vulgaris and hidradenitis affect more than 40 
percent of his entire body or more than 40 percent of exposed 
areas affected.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and not in excess 
thereof, for acne vulgaris and hidradenitis suppurative 
involving the face, neck, chest, armpits, and back have been 
met for the period July 31, 2000 to August 29, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7899-7806 (2002).

2.  The criteria for a 60 percent rating, and not in excess 
thereof, for acne vulgaris and hidradenitis suppurative 
involving the face, neck, chest, armpits, and back have been 
met for the period beginning August 30, 2002.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7899-7806 (2002 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Applicability of the Veterans Claims Assistance Act 
of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim by means of the discussions in the 
October 2001 remand, December 2001 VCAA letter, January 2001 
rating decision and February 2003 statement of the case.  The 
Board concludes that the discussions therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2003); 38 C.F.R. § 
3.159(c), (d) (2003).  Here, the RO obtained the veteran's 
available service medical records and VA inpatient and 
outpatient treatment records.  Further, the veteran has been 
afforded several VA examinations to address the etiology and 
symptomatology of his claimed disability.  In connection with 
his VA examinations, unretouched color photographs, which 
show the affected areas if the veteran's body, were also 
obtained.  As such, the VA's duties under the VCAA have been 
satisfied.

In the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.


II. Entitlement to an Increased Disability Rating

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  In addition, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In cases that involve an unlisted condition, it is 
permissible to rate under the Diagnostic Code for a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  The evaluation of the same "disability" or the 
same "manifestations" under various diagnoses, however, is 
prohibited.  See 38 C.F.R. § 4.14 (2003); see also, Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.") 

Furthermore, 38 C.F.R. § 4.27 (2003) provides that unlisted 
disabilities that require rating by analogy will be coded 
with the first two numbers of the schedule provisions for the 
most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

For example, as noted above, the veteran is currently rated 
30 percent disabled for his service-connected acne vulgaris 
and hidradenitis suppurativa.  He is rated under 38 C.F.R. § 
4.118, Code 7899-7806 (2002).  Code 7899 pertains generally 
to disease and other disabilities of the skin; Code 7806 
pertains to eczema.  See 38 C.F.R. §§ 4.20, 4.27 (2002).

In considering the severity of a disability, it is also 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 and 4.41 (2003).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require a review of the 
recorded history of a disability by the adjudicator, they do 
not give past medical reports precedence over current medical 
findings.  Nevertheless, past medical reports may be critical 
in assessing the accuracy of subsequent medical evidence 
relating to the veteran's claim.  Indeed, the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As a result, the Board has the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board observes that new VA regulations concerning skin 
disorders were promulgated during the course of the veteran's 
increased rating claim, and became effective August 30, 2002.  
In this regard, the diagnostic criteria in effect prior to 
that date as well as the amended criteria effective as of 
that date must be considered. According to the most recent 
supplemental statement of the case (SSOC) dated in February 
2003, the RO assigned a 30 percent disability evaluation to 
the veteran's acne vulgaris and hidradenitis suppurativa 
after considering both the old and new criteria under 
Diagnostic Codes: 7800 through 7806 and 7828.  

Under the old diagnostic criteria, Diagnostic Code 7800 
provides a 10 percent evaluation for moderate, disfiguring 
scars of the head, face, or neck.  Scars of the head, face or 
neck, which are severely disfiguring, especially if 
productive of a marked and unsightly deformity of the 
eyelids, lips, or auricles, warrant a 30 percent evaluation.  
A 50 percent evaluation, under Code 7800, requires 
disfiguring scars of the ear, face or neck, which are 
complete or an exceptionally repugnant deformity of one side 
of the face or when there is marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

The Board has considered the possibility of rating the 
veteran under the old criteria of Diagnostic Code 7801, which 
provides a 40 percent rating for scars involving third degree 
burns.  The required injuries under Diagnostic Code 7801, 
however, are not applicable to the veteran's service-
connected skin condition.  As a result, the Board finds that 
rating the veteran's disability under this Diagnostic Code is 
unwarranted.  Similarly, the Board has considered the 
possibility of rating the veteran's skin condition under the 
old criteria of Diagnostic Codes 7802-7804.  A rating under 
these Diagnostic Codes is also not warranted because the 
disability rating available under Diagnostic Codes 7802-7804 
is less than the 30 percent rating that the veteran is 
currently receiving.

Under the new criteria for skin disorders, Diagnostic Code 
7800, effective August 30, 2002, disfigurement of the head, 
face, or neck, warrants a 10 percent evaluation, with one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips, or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Finally, an 80 percent 
evaluation, under Diagnostic Code 7800, requires the visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  It is also noted that 
consideration should be made of unretouched color photographs 
when evaluating under the criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, n.1 (2003).

Under Diagnostic Code 7806, a 30 percent disability rating is 
assigned for dermatitis or eczema, affecting 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas, or 
for dermatitis or eczema that required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent disability 
rating is assigned for dermatitis or eczema, affecting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or for dermatitis or eczema that required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2003).  

The Board has considered the possibility of rating the 
veteran under the new criteria of Diagnostic Code 7801 for 
the period beginning August 30, 2002.  The maximum available 
rating under Diagnostic Code 7801 is 40 percent.  As 
discussed below, however, because the Board is increasing the 
veteran's rating for this period to 60 percent, an analysis 
under this Diagnostic Code is not warranted.
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With the above legal criteria in mind, the evidence will be 
briefly summarized.
The veteran served in World War II and has been service 
connected for his acne-related skin condition since December 
1945.  The veteran's entitlement to an increased rating to 10 
percent for this condition was granted effective June 1947.  
In January 2001, the disability rating for his acne-related 
skin condition was increased to 30 percent, effective July 
31, 2000, the date of receipt of the veteran's claim for an 
increased rating.  

The veteran claims that his condition has worsened.  
Specifically, in his statement dated in November 2000, the 
veteran claims: that he has "exudation every 8 to 10 days 
which lasts several days then the antibiotics will stop the 
exudation for a short period.  The itching and bleeding is 
constant.  Attached photos are self-explanatory.  I'm a 
mess."  The Board notes that this is not shown by the 
medical evidence of record.

In accordance with the instructions of the October 2001 
remand, the veteran received an updated VA examination in 
October 2002.  The examiner noted that the veteran reported 
taking "Keflex when symptomatic."  The examiner also noted 
that he reviewed the veteran's electronic medical records 
since his October 2000 VA examination, "which did not show 
anymore notes from the dermatologist nor [any] new 
prescriptions for Keflex or antibiotics since November 2001. 
. . . Review of the [veteran's] inpatient medications did not 
show any antibiotics."  In addition, on physical examination 
of the veteran, the examiner noted: "There are numerous 
hyperpigmented scars on the posterior neck, upper back, 
anterior chest and axilla.  There is keloid formation in the 
right axilla.  There is no acute inflammatory lesion, 
drainage, crusting, ulceration, excoriation on the face, 
neck, upper back, chest or axilla.  He has rhinophyma.  This 
is moderately disfiguring."  The examiner's diagnosis was 
"[r]esiduals, acne and hidradenitis suppurativa."  

In addition to his VA examination, the claims file contains 
color photographs of the veteran, taken in October 2002, 
which have not been retouched.  The Board finds that these 
photographs show that the veteran's acne vulgaris and 
hidradenitis suppurativa affect more than 40 percent of his 
entire body or more than 40 percent of the exposed areas of 
the veteran's body.

In October 2000, the veteran received a VA examination in 
connection with his claim for an increased disability rating 
evaluation for his acne vulgaris and hidradenitis 
suppurativa.  In the corresponding VA examination report, a 
different VA examiner noted the following: "Few inflammatory 
papules and pustules on the chest and back.  Numerous 
hyperpigmented macules on the chest and back.  Keloidal 
scarring with fisutulas [sic] in the rt axilla with no active 
drainage at this time."  The examiner further noted: "1. 
Hidradenitis Suppurativa: Patient has a chronic and well-
documented history of this condition for which surgery is not 
an option and medical therapies are only palliative.  2. Acne 
Vulgaris with post inflammatory hyperpigmentation."  The VA 
examiner instructed the veteran to continue to use oral 
antibiotics during flare-ups of his hidradenitis and to apply 
erythromycin 2 percent solution to affected areas twice 
daily.  Color photographs were also taken in October 2000.  
The Board finds that these photographs show more than 40 
percent of the veteran's entire body or more than 40 percent 
of exposed areas are affected by acne vulgaris and 
hidradenitis suppurativa.  

The RO assigned a 30 percent disability evaluation for the 
veteran's skin disorder by analogy to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Specifically, the RO determined that 
the pigmentation of the veteran's back and neck was 
extensive.  Nevertheless, the RO determined that the 
veteran's skin condition did not affect more than 40 percent 
of the veteran's entire body or more than 40 percent of the 
exposed areas affected.  In addition, the RO noted that under 
38 C.F.R. § 4.118, Diagnostic Code 7828 (2003) the highest 
available disability rating was 30 percent.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's acne vulgaris and hidradenitis 
suppurativa most closely approximates the criteria for a 30 
percent disability rating, and not in excess thereof, under 
the old criteria, for the period July 31, 2000, through 
August 29, 2002, (to which the new regulations are not 
applicable because they were not in effect at that time) and 
a 60 percent disability rating, and not in excess thereof, 
under the current criteria for the period beginning August 
30, 2002, which is the effective date of the new rating 
regulations.  See 38 C.F.R. § 4.118, Diagnostic Code 7899-
7806 (2002 & 2003).

For the period from July 31, 2000 through August 29, 2002, 
the objective clinical evidence does not reflect scarring of 
the veteran's face, head or neck which is complete or which 
involves an exceptionally repugnant deformity of one side of 
the face.  Nor does it show a marked or repugnant bilateral 
disfigurement.  The clinical evidence for the period July 31, 
2000 to August 29, 2002 also does not involve eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is it exceptionally repugnant.  
The medical evidence, as specifically shown by the 
unretouched color photographs of the veteran taken in October 
2000, does, however, involve exudation or itching constant, 
extensive lesions, or marked disfigurement as contemplated 
under the 30 percent rating of Diagnostic Code 7806.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806.  

The objective clinical evidence of record for the period 
beginning August 30, 2002, (which includes the new 
regulations then in effect), specifically, unretouched, color 
photographs taken in October 2002, clearly shows 
hyperpigmentation on the veteran's forehead, cheeks, neck, 
chest and back.  They also show keloids on both armpits.  The 
Board finds that these photographs show that the veteran's 
skin condition affects more than 40 percent of his entire 
body or more than 40 percent of the exposed areas of his 
body.  The VA examination report shows that pursuant to his 
physician's instructions, the veteran has used antibiotics to 
alleviate the symptoms of his skin disorder, without complete 
control.  In addition, as noted in the VA examination report 
dated in October 2000, "surgery is not an option and medical 
therapies are only palliative" with respect to the veteran's 
skin condition.

Based upon the medical evidence of record, the veteran cannot 
meet the criteria for a higher disability rating of 80 
percent for disfigurement of head face or neck under 
Diagnostic Code 7800.  Specifically, the evidence does not 
establish that the veteran's acne vulgaris and hidradenitis 
suppurativa has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired set of features (nose, chin, forehead, 
eyes (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement as required for an 80 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).  The Board has considered the possibility of rating 
the veteran under other criteria available under Diagnostic 
Code 7800.  These criteria, however, do not allow for a 
higher rating than the 60 percent disability rating which is 
available under Diagnostic Code 7806, and, therefore, the 
Board concludes that further analysis under Diagnostic Code 
7800 is not warranted.  

The Board also has considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that his skin disorder, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  In fact, the veteran's most recent 
hospitalization occurred because of "functional decline" 
unrelated to his skin condition.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2003) have not been met.

Accordingly, the evidence supports a disability rating of 30 
percent, and not in excess thereof, for the period from July 
31, 2002, through August 29, 2002 and 60 percent, and not in 
excess thereof for the period beginning August 30, 2002, for 
the appellant's acne vulgaris and hidradenitis suppurativa, 
involving face, neck, chest, armpits and back.  


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected acne vulgaris and hidradenitis suppurativa, 
involving face, neck, chest, armpits and back for the period 
July 31, 2000 through August 29, 2002 is denied.

An increased rating of 60 percent, and not in excess thereof, 
for service-connected acne vulgaris and hidradenitis 
suppurativa, involving face, neck, chest, armpits and back 
for the period beginning August 30, 2002 is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



